
	

114 SRES 290 IS: Expressing the sense of the Senate that any protocol to, or other agreement regarding, the United Nations Framework Convention on Climate Change of 1992, negotiated at the 2015 United Nations Climate Change Conference in Paris will be considered a treaty requiring the advice and consent of the Senate.
U.S. Senate
2015-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 290
		IN THE SENATE OF THE UNITED STATES
		
			October 20, 2015
			Mr. Paul (for himself and Mr. Roberts) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate that any protocol to, or other agreement regarding, the
			 United Nations Framework Convention on Climate Change of 1992, negotiated
			 at the 2015 United Nations Climate Change Conference in Paris
			 will be considered a treaty requiring the advice and consent of the
			 Senate.
	
	
 Whereas the 105th Congress passed S. Res. 98, which required the Kyoto Protocol to the United Nations Framework Convention on Climate Change of 1992 to receive Senate advice and consent prior to ratification: Now, therefore, be it
	
 That it is the sense of the Senate that any protocol to, or other agreement regarding, the United Nations Framework Convention on Climate Change of 1992, negotiated at the 2015 United Nations Climate Change Conference in Paris will be considered a treaty requiring the advice and consent of the Senate.
		
